Case 1:21-cv-00309-ELH Document 44-13 Filed 09/07/21 Page 1 of 3

Exhibit 13
Case 1:21-cv-00309-ELH Document 44-13 Filed 09/07/21 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(NORTHERN DIVISION)
DAVID J. BOSHEA

Plaintiff,

*

Civil No.: 1:21-cv-00309-ELH
Vv.

COMPASS MARKETING, INC.

Defendant.

DISCLOSURE OF CORPORATE AFFILIATIONS
AND FINANCIAL INTEREST

Pursuant to FED. R. Civ. P. 7.1 and Local Rule 103.3, Defendant Compass

Marketing, Inc., by and through its undersigned counsel, hereby provides the following

information:
1. No parent entity exists for the named Defendant.
Z. Tagnetics, Inc., is an affiliate of Compass Marketing, Inc., under the laws of

certain states. To this end, Compass Marketing owns at least 10% of the shares and options
of Tagnetics, Inc.

3. No other corporation, unincorporated association, partnership, or other
business entity not a party to the case has any financial interest in the outcome of the

litigation.
Case 1:21-cv-00309-ELH Document 44-13 Filed 09/07/21 Page 3 of 3

Dated: June 2, 2021

Respectfully submitted,

/s/_ Stephen B. Stern
Stephen B. Stern, Bar No.: 25335
Heather K. Yeung, Bar No.: 20050
KAGAN STERN MARINELLO & BEARD, LLC
238 West Street
Annapolis, Maryland 21401
Phone: (410) 216-7900
Facsimile: (410) 705-0836

akagat

Counsel for Defendant
Compass Marketing, Inc.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 2nd day of June, 2021, I served via the CM/ECF

e-filing system the above filing on all counsel of record entitled to service.

/s/_ Stephen B. Stern
Stephen B. Stern, Bar No.: 25335
